                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                            §
                                                      §
                                                      §           CASE NO. 6:15-CR-6-JCB
  vs.                                                 §
                                                      §
                                                      §
  CARLOS CARREON-HERRADA (1)                          §

                          REPORT AND RECOMMENDATION
                      ON REVOCATION OF SUPERVISED RELEASE

        On December 5, 2019, the Court held a final revocation hearing on a Petition for Warrant

or Summons for Offender under Supervision. The Government was represented by Assistant

United States Attorney Mary Ann Cozby. Defendant was represented by Assistant Federal

Defender Matt Millslagle.

                                            Background

        After pleading guilty to the offense of Possess with Intent to Distribute a Quantity in Excess

of 50 Kilograms of Marihuana, a Class C felony, Defendant Carlos Carreon-Herrada was

sentenced on June 13, 2006 by United States District Judge George P. Kazen. The offense carried

statutory maximum imprisonment terms of 20 years. The guideline imprisonment range, based on

a total offense level of 15 and a criminal history category of I, was 18 to 24 months. Judge Kazen

sentenced Defendant to 18 months of imprisonment followed by 3 years of supervised release.

Defendant’s supervision is subject to the standard conditions of release, plus special conditions to

include 90 hours of community service, drug testing and treatment, and a $100 special assessment.

        Defendant completed his term of imprisonment and started his term of supervised release

on March 13, 2007. On May 23, 2008, Defendant’s supervised release was revoked and he was

sentenced to time served, 6 months halfway house placement, and lifetime supervised release.

                                                  1
Defendant’s supervised release was revoked again on February 13, 2009. He was sentenced to 21

months of imprisonment followed by 3 years of supervised release. Defendant’s supervised

release was revoked for the third time on October 5, 2012. He was sentenced to time served

followed by 5 years of supervised release. Jurisdiction was transferred to the Eastern District of

Texas on March 12, 2015. The case was reassigned to United States District Judge J. Campbell

Barker on September 20, 2019.

                                           Allegations

       In the First Amended Petition seeking to revoke Defendant’s supervised release, filed on

March 30, 2015, United States Probation Officer Ben Sanders alleges that Defendant violated the

following conditions of supervised release:

        1. Allegation 1 (mandatory condition): The defendant shall not commit another
           federal, state, or local crime. It is alleged that the defendant was arrested on March
           16, 2015, in Cherokee County, Texas, for allegedly committing the offense of
           Aggravated Assault (Family Violence) with a Deadly Weapon, a First Degree Felony.

        2. Allegation 2 (mandatory condition): The defendant shall not commit another
           federal, state, or local crime. It is alleged that the defendant was arrested on March
           5, 2015, by the Jacksonville Police Department for allegedly committing the offense
           of Possession of a Controlled Substance, a Third Degree Felony.

        3. Allegation 3 (standard condition 2): The defendant shall report to the probation
           officer as directed by the Court or probation officer, and shall submit a truthful
           and complete written report within the first five days of each month. It is alleged
           that the defendant failed to submit a written report for the months of January and
           February 2015.

        4. Allegation 4 (standard condition 7): The defendant shall refrain from excessive
           use of alcohol and shall not purchase, possess, use, distribute, or administer any
           controlled substances, or any paraphernalia related to any controlled substances,
           except as prescribed by a physician. It is alleged that the defendant submitted
           positive urine specimens for methamphetamine on January 7, 2015; January 14, 2015;
           January 27, 2015; February 11, 2015; and February 17, 2015.

        5. Allegation 5 (special condition): The defendant shall participate in a program,
           inpatient or outpatient, for the treatment of drug and/or alcohol addiction,
           dependency or abuse which may include, but not limited to urine, breath, saliva

                                                2
              and skin testing to determine whether the defendant has reverted to the use of
              drugs and/or alcohol. Further, the defendant shall participate as instructed and
              as deemed necessary by the probation officer and shall comply with all rules and
              regulations of the treatment agency until discharged by the Program Director
              with the approval of the probation officer. The defendant shall further submit
              to drug-detection techniques, in addition to those performed by the treatment
              agency, as directed by the probation officer. The defendant will incur costs
              associated with such drug/alcohol detection and treatment, based on ability to
              pay as determined by the probation officer. It is alleged that the defendant failed
              to report for drug testing at Drug and Alcohol Testing Compliance Service on January
              21, 2015; January 29, 2015; February 3, 2015; February 9, 2015; February 19, 2015;
              February 26, 2015; and February 27, 2015. In addition, the defendant has failed to
              attend any counseling appointments with Addiction Recovery Services.

                                                Applicable Law

        According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

and require a Defendant to serve in prison all or part of the term of supervised release without

credit for the time previously served under supervision, if it finds by a preponderance of the

evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

3583(e).

        Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

preponderance of the evidence that Defendant violated his conditions of supervised release by

committing the offense of Aggravated Assault with a Deadly Weapon as alleged in the petition,

he is guilty of a Grade A violation. U.S.S.G. § 7B1.1(a). Defendant’s original criminal history



1
 The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
only.).

                                                         3
category was I. The guidelines provide that Defendant’s guideline range for a Grade A violation

is 12 to 18 months of imprisonment. If the Court finds by a preponderance of the evidence that

Defendant violated his conditions of supervised release by possessing methamphetamine or by

committing the offense of Possession of a Controlled Substance as alleged in the petition, he is

guilty of a Grade B violation. U.S.S.G. § 7B1.1(a). With Defendant’s original criminal history

category of I, the guidelines provide that Defendant’s guideline range for a Grade B violation is 4

to 10 months of imprisonment. The remaining allegations in the petition are Grade C violations.

With Defendant’s original criminal history category of I, the guidelines provide that Defendant’s

guideline range for a Grade C violation is 3 to 9 months of imprisonment.

                                              Hearing

       On December 5, 2019, Defendant appeared for a final revocation hearing. Assistant United

States Attorney Mary Ann Cozby announced that Defendant and the Government reached an

agreement for Defendant to enter a plea of true to Allegation 4 in the petition and to jointly request

a sentence of 7 months of imprisonment, with credit for time served beginning on September 6,

2019, with no further supervised release. After the Court explained to Defendant his right to a

revocation hearing, he waived his right to a revocation hearing and entered a plea of “true” to

Allegation 4 in the petition. Defendant requested a recommendation to the Bureau of Prisons to

confine him at FCI Seagoville.

                                    Findings and Conclusions

       I find that Defendant is competent and that his plea and waiver of the revocation hearing

was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

the evidence that Allegation 4 in the petition is true. Defendant is guilty of a Grade B supervised

release violation. I further find and conclude that Defendant’s term of supervised release should



                                                  4
be revoked and that he should be sentenced to 7 months of imprisonment with no further supervised

release. Any criminal history monetary penalties previously ordered in the final judgment should

be imposed in this revocation, with all payments collected credited towards outstanding balances.

                                   RECOMMENDATION

       In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 4

in the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

It is further recommended that Defendant be sentenced to 7 months of imprisonment, with credit

for time served beginning on September 6, 2019, with no further supervised release. Any criminal

monetary penalties previously ordered in the final judgment should be imposed in this revocation,

with all payments collected credited towards outstanding balances. It is finally recommended that

the Court request the Bureau of Prisons to designate Defendant to FCI Seagoville.

       Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation

and to be present and allocute before being sentenced by the Court. Defendant waived those rights

and executed a written waiver in open court. The Government also waived its right to object to

the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

supervised release and enter a Judgment and Commitment for him to be sentenced to 7 months of

imprisonment, with credit for time served beginning on September 6, 2019, with no further

supervised release.



              So ORDERED and SIGNED this 9th day of December, 2019.




                                                5
